DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the cumulative features of claim 1, with particular attention given to the feature of “a sintered body of complex oxide represented by … formula (1)”. The prior art of US 2016/0145765 teaches a transparent garnet single crystal containing a mixed metal oxide of terbium, scandium, and aluminum (Paragraph [0013]-[0014]). However, US 2016/0145765 does not teach or suggest the stoichiometric proportions of terbium, scandium, and aluminum required in formula (1) of instant claim 1.
Prior art US 2013/0038927 teaches a garnet single crystal containing a mixed metal oxide of terbium, scandium, aluminum, and a rare earth metal, such as yttrium (Paragraph [0018]). However, US 2013/0038927 does not teach or suggest the stoichiometric proportions of terbium, scandium, and aluminum required in formula (1) of instant claim 1, nor does US 2013/0038927 teach that the rare earth metal may be cerium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731